ORDER
The Disciplinary Review Board having filed a report with the Court on December 19, 1996, recommending that ROBERT A. METZ of LIVINGSTON, who was admitted to the bar of this State in 1977, and who was temporarily suspended from practice by Order of this Court dated September 14, 1993, and who remains suspended at this time, be disbarred for respondent’s violations of RPC 1.15(a) (knowing misappropriation of client funds), RPC 1.15(c) (failure to safeguard client funds), and RPC 8.4(c) (dishonesty, fraud, deceit and misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined and having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
*432It is ORDERED that ROBERT A. METZ be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that ROBERT A. METZ comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that ROBERT A. METZ reimburse the Disciplinary Oversight Committee for appropriate administrative costs.